Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment and remarks filed 4/22/2022 have been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the depth of cut in a thickness direction by the mechanical polishing is 2-5µm as recited in claim 1.
Moreover, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection, i.e., Koshiro in view of Kurokawa, because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
In order to properly overcome the rejection of Kurokawa, Applicant must also file a certified English language copy of the priority document of the present invention, at which time  the priority of the proposed claims will be assessed and the previous rejection over Koshiro in view of Kurokawa would likely be withdrawn. 


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738